Citation Nr: 0740043	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  04-43 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for post 
operative residuals shell fragment wound of the small bowel.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the San 
Diego, California Regional Office (RO), which continued a 70 
percent rating for post traumatic stress disorder and also 
continued a 10 percent rating for post operative residuals of 
the small bowel.  

The issue of entitlement to a rating in excess of 10 percent 
for post operative residuals shell fragment wound of the 
small bowel addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's PTSD results in symptoms most nearly 
approximating that of occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as impaired impulse control, suicidal ideations, and the 
inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to a rating higher 
than seventy percent for his service-connected PTSD.  
Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The veteran is currently rated 70 percent disabled under the 
general rating formula for mental disorders.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  A 70 percent rating is 
assigned when there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

It is important to point out that the symptoms recited in the 
criteria in the rating schedule are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Id. at 443.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2007). 

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  A GAF score of 31 to 40 is defined 
as some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  A score of 41 to 
50 is defined as denoting serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 
score of 51 to 60 is defined as denoting moderate symptoms 
(e.g. flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support an increase to 
a 100 percent rating for PTSD.  

The veteran was afforded a VA examination performed under 
contract by QTC in January 2003 and was diagnosed with PTSD.  
The veteran was afforded a second VA examination in November 
2003.  The veteran received outpatient treatment at a VA 
facility from September to October 2004.  The Board discusses 
some highlights from these records as they pertain to his 
rating.  

The veteran reports "recurrent distressing nightmares and 
flashbacks, intense distress, and persistent avoidance of 
stimuli."  The veteran reports that he has sleepless nights, 
crying spells, and the veteran thinks that there are people 
hiding in the bushes like when he was in Vietnam.  The 
veteran also reports that he had a short temper, flare-ups, 
hypertension, nervousness, and difficulty with relationships, 
and that he is only sleeping for five hours each night 
because he has nightmares about Vietnam.  Further, the 
veteran avoids sounds that will remind him of Vietnam, 
including helicopters and the noise from a construction site.  

At the January 2003 exam, the veteran's orientation, 
behavior, communication, speech and thought processes were 
normal.  The veteran's appearance and hygiene was 
appropriate.  Mood and affect was abnormal.  Panic attacks 
were absent.  The veteran was not suffering from delusions or 
hallucinations.  It was noted that the veteran was paranoid 
and did not trust people.  The veteran was depressed.  
Ritualistic obsession was absent.  Abstract thinking was 
absent.  Memory was "moderately abnormal in that the veteran 
report[ed] that he has problems with retention of highly 
learned materials."

The examiner found that all six criteria were met for PTSD.  
Specifically: the veteran was exposed to traumatic events, 
those traumatic events "have been persistently experienced 
through recurrent recollection of the event," the veteran 
persistently avoids the stimuli associated with the trauma, 
the veteran had persistent symptoms of increased arousal, the 
symptoms have lasted for more than one month, and the 
veteran's PTSD caused distress and social functioning 
impairment.  The veteran had not been able to obtain 
employment for years "due to decreased concentration and an 
ability (sic) to focus."

The veteran was able to handle money and pay bills by 
himself.  The veteran was assigned a GAF score of 59 at this 
January 2003 examination, which, as discussed above, 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.

At the second examination, also performed under contract for 
VA by QTC in November 2003, the veteran reported that he 
built two fences around his home as he is afraid of a sniper.  
He reported that his wife tells him that he is paranoid.  The 
veteran stated that his mental problems vary in severity and 
that "he is very nervous, anxious, and angry easily."  The 
veteran continued to report difficulty sleeping, and not 
trusting people.  

The examiner reported that: "[h]allucinations are absent.  
Ritualistic obsession is absent.  Thought processes are 
absent.  Judgment is intact.  Abstract thinking is absent.  
Memory is moderately abnormal.  [The veteran] has problems 
with retention of highly learned materials, and forgets 
names, directions, and recent events.  Suicidal ideations are 
absent.  Homicidal ideations are absent."  The veteran's 
orientation was normal and hygiene was appropriate.  The 
veteran "ha[d] difficulty understanding complex (two-to 
three-step commands).  The examiner found that the veteran 
was "not a danger to himself or other people."  The veteran 
was assigned a GAF score of 54, indicating a similar level of 
functioning as a GAF score of 59.

The veteran receives treatment through VA for PTSD.  The 
veteran was assigned GAF scores of 55 in October 2002, 
December 2002, April 2003, September 2003, and October 2003.  
Again, these GAF scores indicate "moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning."  These exams revealed complaints of marital 
discord.

The Board finds that a rating of 100 percent is not justified 
by the evidence.  The veteran is able to perform the 
activities of daily living and his psychiatric disability is 
not shown to be productive of gross repudiation of reality 
with disturbed thought or behavioral processes.  Both VA 
examinations revealed that the veteran had appropriate 
hygiene, and the veteran's treating psychiatrist reported 
that in September and October 2003, the veteran was "well 
groomed."  There is also no evidence of persistent delusions 
or hallucinations, and he is not shown to be in danger of 
hurting himself or others.

Although the Board has taken into account the fact that a VA 
examiner has found that the veteran is totally unable to 
work, the record does not reflect that his PTSD is also 
manifested by total social impairment.  Although medical 
evidence repeatedly notes that he has reported isolating 
himself and not socializing with people, the record also 
reflects that he remains married, and has consistently been 
assigned GAF scores in the 51 to 60 range, which are not 
indicative of total occupational and social impairment.

The Board recognizes that the veteran is severely impaired as 
a result of his chronic PTSD; however, the 70 percent rating 
currently assigned already contemplates significant social 
and occupational impairment.  The greater weight of evidence 
is against finding that a higher rating is warranted as his 
disability is not shown to be manifested by total social 
impairment so as to warrant a 100 percent rating.

In summary, based on a thorough evaluation of all the 
evidence, the Board finds that the preponderance of the 
evidence weighs against a rating higher than 70 percent for 
the veteran's PTSD.  Thus, the benefit-of-the doubt doctrine 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The RO provided a VCAA notice letter to the veteran in 
October 2003, prior to the initial adjudication of the claim 
in March 2004.  The October 2003 VCAA letter notified the 
veteran that VA would try to assist him in obtaining medical 
records, employment records, or records from federal 
agencies.  The letter informed the veteran that it was 
"[his] responsibility to support his claim with appropriate 
evidence."  However, this letter did not specifically advise 
him of the type of information needed to substantiate a claim 
for an increased rating; instead, it set forth the criteria 
for establishing service connection.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran has been substantially informed of the requirements.  
He was advised of the criteria for evaluating PTSD in a 
Statement of the Case, and he submitted several statements 
discussing that criteria, and demonstrating that he had 
actual knowledge of how to substantiate such a claim.  Thus, 
the Board finds that he has not been prejudiced with respect 
to any error in content of his VCAA notice.

To whatever extent the recent decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as effective date, the Board finds no prejudice 
to the veteran in proceeding with the present decision.  In 
this case, although the notice provided did not address 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless as his claim for 
an increased rating is being denied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records and VA treatment records, and the veteran was 
provided with examinations regarding his claim in January and 
November 2003.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006)


ORDER

Entitlement to a disability rating in excess of 70 percent 
for service connected PTSD is denied.  


REMAND

In April 2004, the veteran wrote VA, stating that his small 
bowel condition had worsened.  Specifically, the veteran 
contended that he now cannot properly digest and absorb 
vitamins and minerals.  The last examination regarding this 
condition was performed in December 2003 by QTC, under 
contract for VA.  Because the veteran has alleged a worsening 
of his disability since the last examination, the Board finds 
that a remand is necessary so that the veteran can undergo 
another VA examination to determine the current nature and 
severity of his service-connected disability.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. 
App. 121 (1991).

While this case is in remand status, his most recent VA 
treatment records from the VA medical center in Loma Linda, 
California, should be obtained.  Records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Ensure that the veteran has received 
proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), including an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the United States 
Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain from the VA Medical Center in 
Loma Linda, California all copies of the 
veteran's most recent treatment records.  
If these records cannot be obtained, a 
notation to that effect must be placed in 
the file, and the veteran must be provided 
with an opportunity to submit such 
reports.

3.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected small 
bowel disorder.  The claims folder, 
including the most recent medical records, 
must be provided to the examiner for 
review, and the examiner should note that 
such review has occurred.  All necessary 
studies or tests should be performed.  

4.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, issue a SSOC to the veteran and 
his representative and afford the veteran 
the appropriate time period within which 
to respond.  The matter should then be 
returned to the Board, if in order, for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


